NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30100

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00006-DLC-1

 v.

MAX EDWARD SAMANIEGO,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Max Edward Samaniego appeals from the district court’s judgment and

challenges the eight-month sentence imposed upon the second revocation of his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Samaniego contends that the sentence is substantively unreasonable. He



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
maintains that home confinement would have satisfied the sentencing factors, and

that the district court’s sentencing decision was based on the court’s lack of

patience with him and failed to account adequately for his mitigating arguments.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.
38, 51 (2007).

      The within-Guidelines sentence is substantively reasonable in light of the 18

U.S.C. § 3583(e) factors and the totality of the circumstances, including, as the

district court highlighted, Samaniego’s poor performance on supervision. See

Gall, 552 U.S. at 51; United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.

2007). The record reflects that the district court considered Samaniego’s

arguments in favor of home confinement, see United States v. Perez-Perez, 512
F.3d 514, 516 (9th Cir. 2008), and does not support Samaniego’s contention that

the district court relied on improper sentencing factors. Contrary to Samaniego’s

argument, the fact that the home confinement he recommended might have also

satisfied the sentencing factors does not show that the eight-month sentence is

substantively unreasonable. See Gall, 552 U.S. at 51-52.

      AFFIRMED.




                                          2                                      20-30100